IN THE UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT



                               No. 01-20186

                             Summary Calendar


UNITED STATES OF AMERICA,
                                               Plaintiff-Appellee,

                                  versus

ANTONIO ISAURO CORTEZ,
                                               Defendant-Appellant.



               Appeal from the United States District Court
                    For the Southern District of Texas
                       U.S.D.C. No. H-00-CR-650-ALL


                             August 26, 2002

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

       Antonio Isauro Cortez was convicted for possession of more

than five kilograms of cocaine with intent to distribute. He argues

that       the district court erred in denying his pretrial motion to

suppress evidence recovered by officers during a search of his

suitcase. In considering a ruling on a motion to suppress, we

review questions of law de novo and factual findings for clear




       *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
error.1

     Cortez concedes that he gave police officers permission to

inspect    his   suitcase,   but   asserts   that   his   consent   was   not

voluntary because he was not informed that he could refuse to

consent. This argument is foreclosed by the Supreme Court’s recent

decision in United States v. Drayton.2 The district court did not

err in denying his motion to suppress.

     AFFIRMED.




     1
         United States v. Dortch, 199 F.3d 193, 197 (5th Cir. 1999).
     2
      122 S. Ct. 2105, 2113-14 (2002); see also Ohio v. Robinette,
519 U.S. 33, 39-40 (1996).